Citation Nr: 1638883	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-11 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for left shoulder degenerative arthritis with internal derangement, status post rotator cuff repair, with residual weakness and limited motion, rated 10 percent prior to September 14, 2012 and 20 percent from September 14, 2012.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to November 1980, from October 2001 to September 2002, and from February 2003 to January 2004.  The Veteran also served in the Air National Guard of Minnesota, Missouri, and Alaska.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board denied the claim on appeal in an April 2015 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the parties filed a Joint Motion for Remand (Joint Motion), requesting the Court to vacate the April 2015 Board decision, which was granted by Order of the Court that same month.  Accordingly, the appeal was remanded to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2016 Joint Motion, the parties agreed that the Board, in the April 2015 decision, failed to provide an adequate statement of reasons or bases as to whether sufficient assistance was provided to satisfy the duty to assist.  It was noted that remand was warranted to obtain the relevant VA treatment records dated since November 2012 and to fully consider whether the medical evidence developed by VA was adequately detailed to support a competent and informed determination as to functional loss due to pain during flare-ups of Veteran's shoulder condition.  The Board additionally notes that VA treatment records dated from September 1, 2012 to November 2012 are also relevant to the appeal.  The rating period on appeal includes consideration of the one-year period prior to the date of receipt of the claim, received on September 14, 2012.  However, during this period, a 100 percent rating was in effect for the disability at issue through August 31, 2012.  As such, VA treatment records dated from September 1, 2012 to date should be obtained.

The Board notes that the record now contains VA treatment records most recently dated in October 2015 from Oklahoma City VA Medical Center (VAMC).  Updated VA treatment records, to include from the Oklahoma City VAMC, to include all associated outpatient clinics, should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

In addition, the Court of Appeals for Veterans Claims (Court) has recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examination reports include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

VA examination reports dated in December 2012, March 2013, and September 2015 evaluating the Veteran's service-connected left shoulder disability during the appeal period are deemed inadequate under Correia.  

Pursuant to the March 2016 Joint Motion and in light of the cumulative record discussed above, to include the inadequacy of the VA shoulder examination reports of record, the Board finds that a remand is required in order to afford the Veteran an adequate VA examination.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records dated from September 1, 2012 to date, to include from Oklahoma City VAMC dated since October 2015.  Associate all updated records with the electronic claims file.  All attempts to obtain these records must be documented in the electronic claims file.  The Veteran and his agent must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA medical examination to determine the current nature and severity of his service-connected left shoulder disability.  The electronic claims file must be made available to the examiner for review and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed. 

All symptoms and manifestations of the left shoulder disability must be noted in the report including ranges of motion.  The examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left shoulder joint in question and the paired right shoulder joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note, in degrees, if repeated range of motion testing results in additional limitation of motion, or in additional functional loss.

The examiner should note the degree(s) of additional range of motion loss due to pain on use and during flare-ups.


If there is functional loss/impairment, the examiner should express the degree of additional range of motion loss, if possible.

Rationale for all opinions expressed must be provided.

3.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  Then, readjudicate the Veteran's claim on appeal, taking into consideration all relevant evidence associated with the evidence of record since the April 2013 statement of the case.  Thereafter, a supplemental statement of the case must be provided to the Veteran and his agent.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

